Mb. Pee siding Justice Waterman delivered the opinion OF THE CoUBT. We see no reason why the court may not for good and sufficient cause try a case out of its order upon the short cause calendar: What is good and sufficient cause is left to the discretion of the trial court. To, on the 9th of October, when appellant was present, order that this cause stand first for trial on October 15th, because such trial would be to the convenience of appellee and one of its witnesses, we do not think an abuse of discretion. Appellant does not appear to have been put to inconvenience or to have suffered thereby, unless a speedy hearing can be called a grievance. Parties who, by the advancement of this cause, were delayed, it is easy to see might have cause for complaint. But why should a litigant who is ready for trial, object that his hearing took place on the 15th instead of the 30th? The judgment of the Circuit Court is affirmed.